Citation Nr: 1236441	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  08-32 462	)	DATE
	)

	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from March 1985 to December 1992.  The appellant is currently serving on a period of active duty service which began in March 2002.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, on brokerage for the RO in Anchorage, Alaska.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an October 2008 substantive appeal, the appellant asserted that his bilateral hearing loss warranted a compensable evaluation.  He submitted service hearing conservation data audiograms which he argued showed a trend of hearing loss from aircraft exposure.  An August 2008 audiogram appears to show that the appellant's hearing had worsened since a previous VA examination in March 2007.  

On evaluation in March 2007, relevant pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
15
40
LEFT
10
0
10
60

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 98 percent in the left ear.

The August 2008 audiogram indicates that relevant pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
10
50
LEFT
10
0
15
70

The audiogram did not include speech recognition ability tests.  The August 2008 audiogram indicates the appellant's right and left hearing decreased at 4000 Hertz.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As the evidence indicates the appellant's bilateral hearing loss has worsened since the appellant's last VA examination in March 2007, a new VA examination is necessary.

Additionally, the record reflects the appellant has re-entered active duty since 1992.  
A January 2012 Department of Defense Manpower Data Center response indicates the appellant was on active duty status in the Air Force, which began in March 2002.  The Board notes that compensation shall not be paid during any period in which a Veteran receives active service pay, see 38 C.F.R. § 3.700, however, VA's Office of the General Counsel has held that VA should process claims of Veterans who are currently on active duty in the same fashion as it would have for Veterans who did not return to active duty.  VAOPGCPREC 10-2004 (Sept. 21, 2004); 72 Fed. Reg. 5,801 (2007).  The claims file contains records from the Defense Personnel Records Information Retrieval System (DPRIS) printed in July 2012.  However, the DPRIS records do not include the service treatment records from his period of service.  The service treatment records from his recent period of active duty would likely contain audiograms and are thus relevant to the claim.  On remand, an attempt should be made to obtain the appellant's service treatment records from his period of active duty and verify that he is still serving on active duty.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the dates of the appellant's current period of active duty, including the date that such active duty began and ended.

2.  After the appellant's dates of active duty service have been verified, obtain service treatment records from his most recent period of active duty.  If no records are available, the claims folder must indicate this fact.

3.  Then, schedule the appellant for a VA audiological examination to determine the current state of his bilateral hearing loss disability.  

The claims folder must be provided to the examiner for review in conjunction with the examination.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  

After examining the appellant and obtaining the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the appellant's service-connected hearing loss disability on his occupational functioning and daily activities in the report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board notes that the appellant is apparently currently serving on active duty.  If, as a result, he is unable to appear for a VA examination, the RO may defer action on his claim until such time as he may be examined.  See VAOPGCPREC 10-2004, (September 21, 2004).

4.  Thereafter, readjudicate the issue on appeal of entitlement to a compensable initial evaluation for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


